636 A.2d 727 (1994)
Joyce PSILOPOULOS et al.
v.
STATE of Rhode Island, The Rhode Island Disability Determination Service.
No. 93-231-A.
Supreme Court of Rhode Island.
February 2, 1994.
Pamela Ruth St. John, Pawtucket, for plaintiff.
Jeffrey Pine, Atty. Gen., William Mark Kolb, Asst. Atty. Gen., for defendant.

OPINION
PER CURIAM.
This case came before a hearing panel of this court for oral argument January 11, 1994, pursuant to an order that had directed the plaintiffs to appear in order to show cause why the issues raised by their appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The plaintiff Joyce Psilopoulos, as an individual, in her capacity as administratrix of the estate of George Psilopoulos, and on behalf of the beneficiaries of said estate, appealed from a judgment entered in the Superior Court on the pleadings holding that defendants were not liable for the wrongful death of plaintiffs' decedent.
The plaintiffs' decedent suffered a heart attack in December 1982. He applied for Social Security disability benefits on July 18, 1983. These benefits were denied by the federal authorities on the basis of the recommendation of physicians employed by the State of Rhode Island and upon the recommendations of state administrators that plaintiffs' decedent was not disabled. The decedent voluntarily returned to work in September 1983, after the denial of benefits, and worked until November 1983. He died on December 22, 1983 from a heart attack.
Subsequently plaintiffs sought a review of the initial denial of benefits, and in February 1985 an administrative law judge employed by the Social Security Administration determined that the decedent had been entitled to disability benefits from December 15, 1982, until his death on December 22, 1983.
Thereafter, the plaintiffs brought an action for wrongful death in the Superior Court based upon the negligent denial of benefits by the State of Rhode Island and the Rhode Island Disability Determination Service. A justice of the Superior Court granted a motion for judgment on the pleadings, holding that as a matter of law the plaintiffs failed to set forth a cause of action upon which relief could be granted. We are of the opinion that the trial justice was correct in granting the motion for judgment on the pleadings. The quasi-judicial determination made by agents of the state in recommending denial of benefits by agents of the Federal Social Security Administration violated no duty owed by *728 them to the plaintiffs' decedent. In fact such a quasi-judicial determination made in good faith on medical recommendations would be entitled to immunity on the part of the agents as well as the sovereign entity that employed them. See Butz v. Economou, 438 U.S. 478, 98 S. Ct. 2894, 57 L. Ed. 2d 895 (1978); Ryan v. State Department of Transportation, 420 A.2d 841 (R.I. 1980); Calhoun v. City of Providence, 120 R.I. 619, 390 A.2d 350 (1978). Further, the nexus between the denial of benefits and the subsequent heart attack suffered by the decedent was so attenuated that proximate causation was absent as a matter of law.
Consequently the appeal of the plaintiffs is denied and dismissed. The judgment entered in the Superior Court is affirmed.
SHEA, J., did not participate.